DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2020/0107127) in view of Gong (CN 109495850).
Referring to Claim 23, Gong(US) teaches a method, comprising:
establishing, by an electronic device 500 (fig. 2), a first Bluetooth connection to a first wireless earbud A (fig. 2), wherein the first wireless earbud is wirelessly connected to a second wireless earbud B (fig. 2) by a wireless connection (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B), and the first wireless earbud and the second wireless earbud are a pair of wireless earbuds (see A and B shown as a pair in fig. 2);
establishing, by the electronic device, a second Bluetooth connection to the second wireless earbud using the first wireless earbud (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B in addition to the connection shown between A and B in fig. 2); and
simultaneously maintaining, by the electronic device, the first Bluetooth connection and the second Bluetooth connection (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Gong(US) does not teach receiving, by an electronic device, from a first wireless earbud, a first identification information using a Bluetooth low energy (BLE) non-connectable broadcast message or a BLE connectable broadcast message. Gong(CN) teaches receiving, by an electronic device, from a first wireless earbud, a first identification information using a Bluetooth low energy (BLE) non-connectable broadcast message or a BLE connectable broadcast message (see ABSTRACT in which the English translation shows a BLE broadcast from an earphone which includes a earphone identifier to a terminal which is the electronic device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gong(CN) to the device of Gong (US) in order to conserve more power by expanding the capabilities of communication to include low energy communication.
Referring to Claim 24, Gong(US) also teaches sending, by the electronic device, first audio data to the first wireless earbud through the first Bluetooth connection (paragraph 41 which shows data transmitted from electronic device to first earphone and paragraph 20 noting that the data is audio data); and
sending, by the electronic device, second audio data to the second wireless earbud through the second Bluetooth connection (paragraph 41 which shows data transmitted from first earphone to second earphone and noting that nothing states that the first and second audio data are different).
Referring to Claim 25, Gong(US) also teaches before establishing, by the electronic device, the second Bluetooth connection to the second wireless earbud (paragraph 51 noting that the first earphone is not yet connected to the second earphone), receiving, by the electronic device from the first wireless earbud, information (see paragraph 51 noting that the information received is information indicating low signal strength) indicating that the second wireless earbud and the first wireless earbud are configured to be used as a pair (paragraph 45 noting that a low signal strength results in the electronic device sending an instruction for the first and second earbuds to pair).

Claims 26-28 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong(US) and Gong(CN), and further in view of Sa (US 2017/0012821).
Referring to Claim 34, Gong(US) teaches an electronic device 500 (fig. 2), comprising:
a non-transitory computer-readable memory storing one or more programs (see paragraph 6 and 520 of fig. 7);
one or more processors (see 510 of fig. 7);
a plurality of application programs (see paragraph 101 which shows one or more programs); and
wherein the one or more programs comprise computer instructions (see paragraph 101), and the one or more processors are configured to perform the following operations according to the program instructions stored in the non-transitory computer-readable memory:
establishing a first Bluetooth connection to a first wireless earbud A (fig. 2), wherein the first wireless earbud is wirelessly connected to a second wireless earbud B (fig. 2) by a wireless connection (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B), and the first wireless earbud and the second wireless earbud are a pair of wireless earbuds (see A and B shown as a pair in fig. 2);
establishing a second Bluetooth connection to the second wireless earbud using the first wireless earbud (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B in addition to the connection shown between A and B in fig. 2); and
simultaneously maintaining the first Bluetooth connection and the second Bluetooth connection (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Gong(US) does not teach receiving, from a first wireless earbud, a first identification information using a Bluetooth low energy (BLE) non-connectable broadcast message or a BLE connectable broadcast message. Gong (CN) teaches receiving, from a first wireless earbud, a first identification information using a Bluetooth low energy (BLE) non-connectable broadcast message or a BLE connectable broadcast message (see ABSTRACT in which the English translation shows a BLE broadcast from an earphone which includes a earphone identifier to a terminal which is the electronic device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gong(CN) to the device of Gong (US) in order to conserve more power by expanding the capabilities of communication to include low energy communication.
The combination of Gong(US) and Gong(CN) does not teach a touchscreen. Sa teaches a touchscreen (see paragraph 140 which describes use of a touch screen). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sa to the modified device of Gong(US) and Gong(CN) in order to increase user friendliness of the electronic device.
Referring to Claim 26, Gong(US) teaches before establishing, by the electronic device, the second Bluetooth connection to the second wireless earbud (paragraph 51 noting that the first earphone is not yet connected to the second earphone), maintaining  Bluetooth connections to the first wireless earbud and the second wireless earbud (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Gong(US) does not teach sending, by the electronic device, second identification information to the wireless earbuds, wherein the second identification information indicates that the electronic device supports simultaneously maintaining Bluetooth connections to the wireless earbuds; wherein the first identification information indicates that the first wireless earbud and the second wireless earbud support simultaneously maintaining Bluetooth connections to the electronic device.
Sa teaches sending, by the electronic device, second identification information to the wireless earbuds, wherein the second identification information indicates that the electronic device supports simultaneously maintaining Bluetooth connections to the wireless earbuds (paragraph 180 which shows the CPU sending verification information back to the external device in order to complete pairing);
wherein the first identification information indicates that the first wireless earbud and the second wireless earbud support simultaneously maintaining Bluetooth connections (claim 79 which shows speakers as an external device in which speakers include first and second wireless earbuds and paragraph 175 indicating Bluetooth capability) to the electronic device (paragraph 180 which shows the initial calling of the external device to the CPU (which is the electronic device) and sending verification information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sa to the modified device of Gong(US) and Gong(CN) in order to better prevent wireless earphones from picking up interfering signals from other devices.
Referring to Claim 27, Sa also teaches displaying, by the electronic device, an identifier of the first wireless earbud (paragraph 116 which shows the displaying the ID of the external device and paragraph 176 where the external device includes an earphone); and
sending, by the electronic device, the second identification information to the first wireless earbud after detecting an operation performed by a user on the identifier of the first wireless earbud (paragraph 116 which shows the user selecting the external device and sending pairing information to the external device).
Referring to Claim 28, Sa also teaches the electronic device sending the second identification information using a Bluetooth low energy (BLE) message (paragraph 187 which shows Bluetooth communication in a low energy consumption communication protocol).
Referring to Claim 35, Gong(US) also teaches sending first audio data to the first wireless earbud through the first Bluetooth connection (paragraph 41 which shows data transmitted from electronic device to first earphone and paragraph 20 noting that the data is audio data); and
sending second audio data to the second wireless earbud through the second Bluetooth connection (paragraph 41 which shows data transmitted from first earphone to second earphone and noting that nothing states that the first and second audio data are different).
Referring to Claim 36, Gong(US) also teaches receiving, from the first wireless earbud, information (see paragraph 51 noting that the information received is information indicating low signal strength) indicating that the second wireless earbud and the first wireless earbud are configured to be used as a pair (paragraph 45 noting that a low signal strength results in the electronic device sending an instruction for the first and second earbuds to pair).
	Claims 37-39 have similar limitations as claims 26-28.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-28 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Regarding Claims 26 and 37, the applicant argued that only a single earphone is taught in Sa as opposed to first and second wireless earbuds. Claim 79 of Sa shows that in addition to an earphone, the external device also includes speakers. Speakers, as commonly known in the art, consist of a duo of left and right speakers. First and second wireless earbuds can be construed as a pair of speakers. Therefore, due to the above statement, in addition to the other cited paragraphs, Sa teaches “wherein the first identification information indicates that the first wireless earbud and the second wireless earbud support simultaneously maintaining Bluetooth connections to the electronic device”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648